The opinion of the court (Tod, J. dissenting,) was delivered by
Gibson, C. J.
— A power to tax ought to rest on something more substantial than implication. But the town council has express power “ to assess, apportion, and appropriate such taxes as shall be determined by a majority of them,” to be necessary for carrying their ordinances into effect; and this with no restriction, or limitation, but that the tax-shall not exceed a cent on the dollar. It has been said, the nature of the power is indicated by the nature of the limitation, which has regard to property exclusively. But it by no means follows, that the legislature had nothing in view but-the subject of the power, as indicated by the limitation; for the act of as*128sembly of 1799, in which are enumerated the subjects of taxation for county purposes, and subject to a like limitation, contains also, an express power to tax the person of every single freeman. There is nothing in the nature of taxation, which' necessarily restricts it to property; and, ’where it is exercised for particular .purposes, under ¡á grant which contains no enumeration of. its objects, the enumeration in the act of assembly of 1799, being a.general law, must be assumed as the basis of,the grant,'which.otherwise ivould be without bound; or limit. .As regards this corporation,- there is a peculiar fitness in this; because, taxation being the basis of our- elective franchise, and the corporate qualifications' of the electors being declared to be the sanie as those of the electors of members of the general assembly, the legislature would seem to have indicated, that each should be respectively subject to the same r.ule and measure of assessment. Here, then, the plaintiff below, was ássessed as a single freeman, without assessing his property or profession; andit, therefore, seerns the corporation did not transcend its powers.
Judgment-reversed, and judgment for the defendant.